FOR IMMEDIATE RELEASE Contact:Timothy A. Bonang, Director of Investor Relations, or Katherine L. Johnston, Manager of Investor Relations (617) 796-8245 www.fivestarqualitycare.com Five Star Quality Care, Inc. Reports Third Quarter 2008 Results Newton, MA (November 5, 2008).Five Star Quality Care, Inc. (NYSE Alternext US: FVE) today announced its financial results for the quarter and nine months ended September 30, 2008. Third Quarter 2008 Financial Highlights: § Total revenues for the third quarter of 2008 increased 15.3% to $281.9 million from $244.6 million for the same period last year. § Net loss per share from continuing operations for the third quarter of 2008 was $0.05, basic and diluted, compared to net income per share of $0.27 and $0.24, basic and diluted, respectively, for the same period last year. § During the three months ended September 30, 2008, we recognized a $1.7 million unrealized loss as a result of our holdings of auction rate securities; a $3.0 million loss due to the impairment of certain investments in marketable securities; and a gain of $743,000 due to the early extinguishment of debt. Without these items, we would have reported diluted earnings per share from continuing operations in the three months ended September 30, 2008 of $0.08. We believe this adjusted net loss per share from continuing operations is a meaningful disclosure that may help shareholders to better understand our results of operations for the three months ended September 30, 2008. Page six and seven of the attached Supplemental Information contain a Reconciliation of Non-GAAP Financial Measures for all adjusted earnings and earnings per share amounts presented in this release. Third Quarter 2008 Operating Highlights (Senior Living Communities): § Senior living occupancy for the third quarter of 2008 was 88.2% compared with 90.4% for the same period last year. § Senior living average daily rate for the third quarter of 2008 increased by 4.4% to $142.77 from $136.75 in the same period last year. § The percentage of senior living revenue derived from residents’ private resources for the third quarter of 2008 increased to 69.5% from 66.5% for the same period last year. § Wages and benefits as a percentage of senior living revenues were 50.0% and 49.4% for the third quarters of 2008 and 2007, respectively. § For those senior living communities that we have operated continuously since July 1, 2007 (comparable communities), occupancy for the third quarter of 2008 was 88.5% compared with 90.4% for the same period last year. § Comparable communities average daily rate for the third quarter of 2008 increased by 5.3%, to $144.03, from $136.75 in the same period last year. § In the third quarter of 2008, we acquired three senior living communities with 278 units and began leasing 17 senior living communities with 1,298 units.Twelve of these communities are assisted living communities and eight are independent living communities. First Nine Months of 2008 Financial Highlights: § Total revenues for the nine months ended September 30, 2008 increased 12.5% to $812.0 million from $721.8 million for the same period last year. § Net income per share from continuing operations for the nine months ended September 30, 2008 was $0.22, basic and diluted, compared to $0.61 and $0.55, basic and diluted, respectively, for the same period last year. § During the nine months ended September 30, 2008, we recognized a $6.1 million unrealized loss as a result of our holdings of auction rate securities; a $3.0 million loss due to the impairment of certain investments in marketable securities; and a gain of $743,000 due to the early extinguishment of debt.Without these items, we would have reported diluted income per share from continuing operations in the nine months ended September 30, 2008 of $0.45. We believe this adjusted net income per share from continuing operations is a meaningful disclosure that may help shareholders to better understand our results of operations for the nine months ended September 30, § Net income per share from continuing operations in the nine months ended September 30, 2007 included a gain from extinguishment of debt of $4.5 million.Without this gain, we would have reported diluted income per share from continuing operations for the nine months ended September 30, 2007 of $0.44.We believe this adjusted net income per share from continuing operations is a meaningful disclosure that may help shareholders to better understand our results of operations for the nine months ended September 30, Conference Call: On November 5, 2008 at 5:00 p.m. Eastern Standard Time, Bruce J. Mackey Jr., President and Chief Executive Officer, and Francis R. Murphy, III, Chief
